Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in the Registration Statements on Form S-8 (Reg. Nos. 333-192744 and 333-199153) of our report relating to the consolidated financial statements of PHARMA-BIO SERV, INC. and its subsidiaries (the "Company"), dated January 29, 2015, appearing in the Annual Report on Form 10-K of the Company for the year ended October 31, 2014. /s/ Horwath Velez & Co. PSC Guaynabo, Puerto Rico January 29, 2015 Stamp numberE134981 was affixed to the original of this report.
